 1

 2

 3                                                                 JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY CLARK,                           Case No. CV 20-07084 AB (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   JOSIE GASTELO,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed with prejudice.
21

22   DATED: June 30, 2021
23
                                        ANDRÉ BIROTTE JR.
24                                      UNITED STATES DISTRICT JUDGE
25

26

27

28
